ENDOWMENTS Part B Statement of Additional Information October 1, 2007 (as supplemented April 7, 2008) Endowments (the "Trust") is an open-end management investment company, commonly known as a mutual fund. The Trust offers two diversified investment portfolios, Growth and Income Portfolio and Bond Portfolio (individually, a "fund" and collectively, the "funds"). This document is not a prospectus but should be read in conjunction with the current prospectus of Endowments dated October 1, 2007. The prospectus may be obtained from your registered investment adviser or by writing to the trust at the following address: Endowments Attention: Secretary One Market Steuart Tower, Suite 1800 San Francisco, CA 94105 415/421-9360 TABLE OF CONTENTS Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 3
